Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the system of Claim 3 (a saliva collecting device, a headspace sampling device, a solid-phase microextraction device and a CD-1MS chromatographic column) is claimed but not depicted. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claims than the abstract idea itself. These Claims are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)[hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 56/826 U. S. (2012) [hereinafter “Mayo”].  The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.  

Eligibility Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under step 1 of the Guidance analysis, the Claims belong to the statutory class of a machine (apparatus of Claim 1). 

Eligibility Step 2a: Whether a Claim is Directed to a Judicial Exception (MPEP 2106.04).
Step 2a is two prong analysis:
Prong One Asks:  Does the claim recite an abstract idea?

Claims 1-3 recite an abstract idea that is subject to a judicial exception.  Claims 1-3 pertain to a judicial exception such as explained in MPEP 2106.04(a)(2)  Concepts The Courts Have Identified As Abstract Ideas.  In Applicant’s case the following judicial exception is applied.
Claims 1-3 are rejected for reciting subject matter related to: 
MPEP 2106.04(a)(2)(III) "AN IDEA 'OF ITSELF'"
This exclusion has recently been reaffirmed by the Supreme Court in the Alice Corp. decision.  Recent Federal Circuit cases have further found that collecting information, analyzing it, and displaying certain results of the collection and analysis are directed to a composite of abstract ideas under step 2A of the guidance (Part/Step 1 of the Mayo test). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas--the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). In Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 119 U.S.P.Q.2d (BNA) 1739 (Fed. Cir. 2016), the Federal Circuit explained that concepts of collecting and analyzing information fall within the "realm of abstract ideas" because information is intangible.

Claim 1 is additionally rejected for reciting subject matter related to:
MPEP 2106.04(b) Products of Nature.  
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". For example, the isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature").  

Specifically, Claim 1 claims a combination of products of nature by claiming a combination of naturally occurring Volatile Organic Compounds found in Saliva.

Independent Claims 1-3 recite the process and apparatus for diagnosing a medical condition of cancer by collecting information of chemicals in saliva to organize the information into the abstract idea of a diagnosis of gastric cancer. In Mayo v. Prometheus Laboratories, the Supreme Court held that the relationships between concentrations of certain metabolites in the blood and the likelihood that a thiopurine drug dosage will prove ineffective or cause harm are not themselves patent eligible. The claimed processes are likewise not patent-eligible unless they have additional features that provide practical assurance that the processes are genuine applications of those laws rather than drafting efforts designed to monopolize the correlations. The additional steps in the claimed processes here are not themselves natural laws, but neither are they sufficient to transform the nature of the claims.

Claim 1 is an apparatus claim reciting the abstract steps of:
A group of VOC markers in saliva for the diagnosis of gastric cancer, wherein the VOC markers is are a list of chemicals  (data gathering and correlation).



Claim 2 is a method claim reciting the abstract steps of:
diagnosing gastric cancer in a subject, comprising: obtaining a saliva sample from the subject; measuring the VOC markers of claim 1 in the saliva sample; and determining whether the subject suffers from gastric cancer or not according to the measured results.

Claim 3 is an apparatus claim reciting elements directed to the abstract idea of 

detecting the VOC markers collected by the saliva collecting device and the determination of contents of the VOC markers.

With regard to the instant case the following similar cases to Applicant’s claimed invention are also directed to organizing, collecting, monitoring, comparing and analyzing data:
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016);
creating an index, and using that index to search for and retrieve data, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327, 121 USPQ2d 1928, 1936 (Fed. Cir. 2017);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350-51, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014);


(2) Prong Two Asks: Does the claim recite additional elements that integrate the judicial exception into a practical application?

Independent Claim 1 does not recite additional elements or steps that integrate the judicial exception into practical application.  Claims 1 & 2 assert at the highest level of obtaining the abstract concept of diagnosing idea from gathered and correlated data.  
 
Claims 2 & 3 cite data gathering elements that are not substantial beyond the intended use of the devices and processes with no improvement to their generic use. The recitation of These steps are typically taken by one of ordinary skill in the art to perform testing of a sample and do not add anything substantial to the apparatus of claim 1. The additional limitations recited in concerning using a saliva collecting device, a headspace sampling device, a solid-phase microextraction device and a CD-1MS chromatographic column are all well-understood, purely conventional and routinely taken steps in order to apply the natural correlation, and these steps do not limit the correlation to a particular application. Therefore, the claims are directed to ineligible subject matter and are unpatentable under 35 USC 101.

Eligibility Step 2B: Whether a Claim Amounts to Significantly More (MPEP 2106.05)
The Claims when analyzed as a whole do not recite elements "significantly more" than just the abstract idea itself, and are comparable to items discussed in the cases mentioned above or are well-understood, routine, and conventional within the relevant art without providing elements or steps directed to the following guidance of significantly more:
Limitations that the courts have found to qualify as "significantly more" when recited in a claim with a judicial exception found in 2106.05:
Improvements to the functioning of a computer.  
Improvements to any other technology or technical field. 
Applying the judicial exception with, or by use of, a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed.
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed 
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, 
 For Applicant’s invention, the recitation of the elements: 

Claim 3 with its recitation of data gathering elements does not represent significantly more than the abstract idea itself under reasoning comparable to that done in the case law cited above, in other precedential cases or under the guidance of MPEP 2106.05.  Adding additional generic elements to perform the adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). 
 
Claims 1-3 as a whole do not confine the claims to a particular useful application of the abstract idea, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea (see MPEP 2105.05(II)).
Claim Objection

Claim 3 recites “a system for detecting the VOC markers of claim 1, comprising” without delineating the list with a colon (e.g. “a system for detecting the VOC markers of claim 1, comprising:”)
	
 Claim Rejections - 35 USC § 112
(1)The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for diagnosing gastric cancer when the presence in saliva when at least three of  the compounds of acetaldehyde, isopropanol, hexanal, n-butanol and nonanal are present and when at least three compounds of menthone, menthol, anethole and dodecanol are absent in the saliva.   The written description does not provide support for the detection of the claimed combinations of VOCs with citing the absence of at least three of the listed VOCs.  The written description does not recite a diagnosis of gastric cancer from a detection of only the claimed VOCs.  

Claims 1-3 are rejected under 35 U.S.C. 112(a), as failing to comply with the scope of enablement requirement.  There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” In Applicant’s case the breadth of the claims extends beyond the disclosure.  An absence of disclosure to the actual VOCs required to be present or absent to obtain a diagnosis of gastric cancer Applicant’s claimed invention to a diagnosis of cancer achievable determining the presence of the listed compounds places on the public the entire quantity of experimentation needed to make or use the full scope of Claim 1 and over reaches the disclosed concept of a diagnosis by only testing for the claimed combinations of VOCs.

In this case, the relevant Wand factors Examiner has considered are the nature of the invention, the amount of direction provided by the inventor and the quantity of experimentation needed to make or use the invention based on the content of the disclosure and finds Claims 1-3 recite limitations beyond a broad interpretation of the data to be collected to make a gastric cancer diagnosis. 
The courts have ruled in a similar case of  In re Scarbrough, 500 F.2d 560, 182 USPQ 298 (CCPA 1974) claims directed to a system which comprised several component parts (e.g., computer, timing and control mechanism, A/D converter, etc.) only by generic name and overall ultimate function. The court concluded that there was not an enabling disclosure because the specification did not describe how “complex elements known to perform broadly recited functions in different systems would be adaptable for use in Appellant’s particular system with only a reasonable amount of experimentation” and that “an unreasonable amount of work would be required to arrive at the detailed relationships appellant says that he has solved.” 500 F.2d at 566, 182 USPQ at 302. Thus an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function.
Claims 1-3 therefore recites subject matter directed to the broadest level of a concept of obtaining VOC information from saliva for performing a diagnosis of gastric cancer based on the claimed presence of all the claimed VOC  in each claimed combination information and of which is not enabled beyond the disclosure of  a diagnosis from identifying  three compounds of acetaldehyde, isopropanol, hexanal, n-butanol and nonanal are present and at least three compounds of menthone, menthol, anethole and dodecanol are absent in the saliva.
Consistent with office policy, Examiner has weighed all the evidence for and against enablement of this invention and has concluded based on guidance provided by the MPEP and case law (including a Wands factor) that there is not enough evidence in favor of the scope of the enablement of this invention.

Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application. A declaration or affidavit is, itself, evidence that must be considered. The weight to give a declaration or affidavit will depend upon the amount of factual evidence the declaration or affidavit contains to support the conclusion of enablement. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”); cf. In re Alton, 76 F.3d 1168, 1174, 37 USPQ2d 1578, 1583 (Fed. Cir. 1996) (declarations relating to the written description requirement should have been considered)”.

Claims 1-3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 cites the limitation of a combination of VOC markers (see below indented list) but does cite what is required of the lists to meet the limitation.  It is unclear whether the invention requires “at least one of” the five listed combination of compounds meets the limitation.  To further add to the lack of clarity the limitation ends with citing “or a combination thereof” implies any grouping of the listed markers meets the claim.  
VOC markers is a combination of acetaldehyde, 2-methylbutyraldehyde, isopropanol, hexanal, n-butanol, cineole, nonanal and 2-ethylhexanol; a combination of 2-methylbutyraldehyde, cineole, menthone, 2-ethylhexanol, menthol, anethole and dodecanol; a combination of acetaldehyde, isopropanol, hexanal, n-butanol, nonanal, menthone, menthol, anethole and dodecanol; a combination of isopropanol, hexanal, n-butanol, nonanal, menthone, 2-ethylhexanol and menthol; a combination of acetaldehyde, 2-methylbutyraldehyde, isopropanol, hexanal, n-butanol, cineole, nonanal, menthone, 2-ethylhexanol, menthol, anethole and dodecanol; or a combination thereof.  

Claim 1 does not present an introductory preamble to an apparatus with a transitional phrase (e.g. apparatus comprising) to delineate the apparatus from the claimed elements of volatile organic compound (VOC), which is unclear as to what elements are claimed as the product. 
  
Claim 1 is an apparatus that does not clearly claim any elements and is unclear as to what apparatus is claimed as the list of naturally occurring VOC marker combinations is not an apparatus.  The claim does not cite elements for creating or detecting or utilizing the VOC markers.  It seems the elements of dependent Claim 3 combined with Claim 1 forms a distinct apparatus.

Claims 1-3 cite a term “or a combination thereof” at the end of the claim which is unclear as 5 combinations of VOC markers are claimed and the added final term ““or a combination thereof” is unclear as the five combinations are distinct and are not arbitrarily recombinable between the claimed distinct combinations.  The term should be removed for clarity.

Claim 1 does not have a distinct preamble.  Assuming the citation of  “A group of VOC markers in saliva for the diagnosis of gastric cancer” is the preamble,  the body of the claim should cite the element of the elements of saliva, a detector configured to detect the cited VOCs from the saliva and a processor for receiving the detected VOCs and configured to perform the diagnosis of gastric cancer. 

Claim 1 cites an acronym “a VOC” which needs to be spelled out (e.g. Volatile Organic Compound VOC) when first introduced. 

Claim 2 cites a dependency to Claim 1 but is does not provide a clear preamble with the dependency to Claim 1 clearly cited.  Suggest the preamble cite something similar to “A method for diagnosing gastric cancer in a subject according to Claim 1 comprising the steps of: “

Claim 2 cites the limitation “determining whether the subject suffers from gastric cancer or not according to the measured results” which is unclear as to what is required to meet the subjective term “suffers from”.  The claim should distinctly cite the determination of gastric cancer with no subjective qualifiers.

Claim 2 cites the term “measuring the VOC markers of claim 1” which would be clarified by citing a dependency to Claim 1 in the preamble then the body of Claim 2 cite “the VOC markers” with the combinations of VOC’s read into Claim 2.  Additionally, there is no need to relist the VOC combinations in Claim 2 as it is dependent on Claim 1, where citing the VOC markers in the dependent Claim 2 reads in the combinations listed in base Claim 1.

Claim 2 does not provide an essential step that is the invention.  The step where at least three markers of the markers acetaldehyde, isopropanol, hexanal, n-butanol and nonanal are present and at least three markers of the markers menthone, menthol, anethole and dodecanol are absent in the saliva, the subject is diagnosed with gastric cancer.
All dependent claims are rejected for their dependence on a rejected base claim.

Claim 3 recites the limitation “a saliva sample collected by the saliva collecting device is injected through the headspace sampling device and concentrated by the solid-phase microextraction device”, which is unclear as to the term “is injected” does not provide clarity as to what is being injected and how it is related to the microextraction device.  It seems the limitation should read “a saliva sample collected by the saliva collecting device is injected through the headspace to extract the volatile sample from the headspace to the solid-phase microextraction device to be concentrated”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 2 are rejected under 35 U.S.C. 102 a (1 & 2) as being anticipated by Chaubron (US 20120126111; “Chaubron”).

Claim 1.  Chaubron discloses a group of VOC markers in saliva [0066] & [0109:   192 volatile molecules have been identified in the volatile fraction of human saliva (table 1). Principal volatile compounds identified in saliva are ketones, acids, aldehydes, alcohols and aromatic compounds] for the diagnosis of gastric cancer [0045: Cancers consisting of epithelial cancer cells include, for example, lung cancer,  breast cancer, gastric cancer] & [0069: diagnosing epithelial cancer, non-epithelial cancer, as well as those of solid and non-solid cancers in a human subject, by analyzing the content in biochemical compounds in the volatile fraction of stabilized samples of saliva, wherein the detection of at least one of the biochemical organic compound], wherein the VOC markers [0066] & [0109] is a combination of acetaldehyde [Table 1:  Ethanal (CAS number: 75-07-0)], 2-methylbutyraldehyde, isopropanol [Table 1:  2-propanol (CAS number 67-63-0), hexanal (hexanal (CAS number 66-25-1)], n-butanol 2-butanol (CAS number 15892-23-6), cineole eucalyptol 470-82-6] , nonanal [Table 1:  nonanal (CAS number 124-19-6)] and 2-ethylhexanol [Table 1:  2-ethyl- (CAS number 104-76-7)]. 

Chauborn further discloses the VOC markers cineole [Table 1: eucalyptol (CAS number   470-82-6)], menthone [Table 1: cis-p-menthan-3-one (CAS number 491-07-6) and anethole [Table 1: anethole (E) (CAS number 4180- or a combination thereof [0193 & 0194].

Claim 2. Dependent on a method of diagnosing gastric cancer in a subject [0045: Cancers consisting of epithelial cancer cells include, for example, lung cancer,  breast cancer, gastric cancer] & [0069: diagnosing epithelial cancer, non-epithelial cancer, as well as those of solid and non-solid cancers in a human subject, by analyzing the content in biochemical compounds in the volatile fraction of stabilized samples of saliva, wherein the detection of at least one of the biochemical organic compound], comprising: obtaining a saliva sample from the subject [0046: this is done by receiving, in a sterile device, a sample of the saliva that has been spitted by the human subject. A collecting reagent, for example a citrate buffer, may be added to the sample. This sample is then treated so as to stabilize it for later analysis, and to prepare it to volatile fraction extraction]; measuring the VOC markers of claim 1 in the saliva sample [0066:  By applying the method of the invention, some biochemical compounds were shown to be highly overexpressed in the volatile fraction of human subjects suffering from cancer and were therefore found to be acute and sensitive diagnostic and/or prognostic tool of cancer. Importantly, none of these compounds can be detected in the fluid fraction of saliva, highlighting the necessity to study the volatile fraction of saliva in this case] & [0099]; and determining whether the subject suffers from gastric cancer [0045: Cancers consisting of epithelial cancer cells include, for example, lung cancer,  breast cancer, gastric cancer] & [0045: Cancers consisting of epithelial cancer cells include, for example, lung cancer,  breast cancer, gastric cancer] & [0069: diagnosing epithelial cancer, non-epithelial cancer, as well as those of solid and non-solid cancers in a human subject, by analyzing the content in biochemical compounds in the volatile fraction of stabilized samples of saliva, wherein the detection of at least one of the biochemical organic compound] or not according to the measured results, wherein the VOC markers [0066] & [0090][Table 1] is a combination of acetaldehyde [Table 1:  Ethanal (CAS number: 75-07-0)], 2-methylbutyraldehyde, isopropanol [Table 1:  2-propanol (CAS number 67-63-0), hexanal (hexanal (CAS number 66-25-1)], n-butanol 2-butanol (CAS number 15892-23-6), cineole eucalyptol 470-82-6] , nonanal [Table 1:  nonanal (CAS number 124-19-6)] and 2-ethylhexanol [Table 1:  2-ethyl- (CAS number 104-76-7)]. Chauborn further discloses the VOC markers cineole [Table 1: eucalyptol (CAS number   470-82-6)], menthone [Table 1: cis-p-menthan-3-one (CAS number 491-07-6) and anethole [Table 1: anethole (E) (CAS number 4180- or a combination thereof [0193 & 0194].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chaubron (US 20120126111; “Chaubron”) in view of Grady (US 20160258910; “Grady”) in further view of Cui (CN 103940924; “Cui”).

Claim 3. Dependent on a system [0050-0057: detection system detailed] for detecting the VOC markers of claim 1. Chauborn further discloses a saliva collecting device [0046: this is done by receiving, in a sterile device, a sample of the saliva that has been spitted by the human subject. A collecting reagent, for example a citrate buffer, may be added to the sample. This sample is then treated so as to stabilize it for later analysis, and to prepare it to volatile fraction extraction] a solid-phase microextraction device [0051: the volatile fraction is taken away from the sample by using a solid-phase microextraction (SPME) with a carboxen/ polydimethylsiloxane coated fiber (CAR/PDMS fiber). The desorption temperature of the fiber is comprised between 250.degree. C. and 300.degree. C., and is preferably of about 280.degree. C.] and a chromatographic column [0062: detecting at least one biochemical organic compound by using for example a chromatograph in gas phase coupled to a mass spectrometer]; wherein a saliva sample collected by the saliva collecting device [0046: this is done by receiving, in a sterile device, a sample of the saliva that has been spitted by the human subject. A collecting reagent, for example a citrate buffer, may be added to the sample. This sample is then treated so as to stabilize it for later analysis, and to prepare it to volatile fraction extraction] and concentrated by the solid-phase microextraction device [0051: the volatile fraction is taken away from the sample by using a solid-phase microextraction (SPME) with a carboxen/polydimethylsiloxane coated fiber (CAR/PDMS fiber). The desorption temperature of the fiber is comprised between 250.degree. C. and 300.degree. C., and is preferably of about 280.degree. C.], and transported to the chromatographic column [0062: detecting at least one biochemical organic compound by using for example a chromatograph in gas phase coupled to a mass spectrometer] for the determination of contents of the VOC markers [0066:  By applying the method of the invention, some biochemical compounds were shown to be highly overexpressed in the volatile fraction of human subjects suffering from cancer and were therefore found to be acute and sensitive diagnostic and/or prognostic tool of cancer. Importantly, none of these compounds can be detected in the fluid fraction of saliva, highlighting the necessity to study the volatile fraction of saliva in this case] & [0099]; wherein the VOC markers [0109] [Table 1] is a combination of acetaldehyde [Table 1:  Ethanal (CAS number: 75-07-0)], 2-methylbutyraldehyde, isopropanol [Table 1:  2-propanol (CAS number 67-63-0), hexanal (hexanal (CAS number 66-25-1)], n-butanol 2-butanol (CAS number 15892-23-6), cineole eucalyptol 470-82-6] , nonanal [Table 1:  nonanal (CAS number 124-19-6)] and 2-ethylhexanol [Table 1:  2-ethyl- (CAS number 104-76-7)].  Chauborn further discloses the VOC markers cineole [Table 1: eucalyptol (CAS number   470-82-6)], menthone [Table 1: cis-p-menthan-3-one (CAS number 491-07-6) and anethole [Table 1: anethole (E) (CAS number 4180- or a combination thereof [0193 & 0194].
Chauborn does not explicitly disclose: 

1) a saliva sample collected by the saliva collecting device is injected through the headspace device and concentrated by the solid-phase microextraction device.
2) the chromatographic column is a CD-1MS chromatographic column. 

Grady teaches a collection vial with a headspace.  Grady further teaches a sample (Fig. 2: sample in vial) [0023] collected by the collecting device (Fig. 2:  vial with headspace) [0023] is injected [0025:  Once re-equilibration of the standard generating vial has occurred, the concentration of the headspace will be statistically similar to how it was before the preceding injection] through the headspace device (Fig. 2:  vial with headspace) [0023] and concentrated by the solid-phase microextraction device (Fig. 2: SPME device) [0025:  During sampling of headspace based vials, analytes are extracted from the vial using SPME devices, NTD or direct headspace and then transferred to a GC instrument for analysis].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Grady’s vial with a headspace capable of receiving an injection into a microextraction device as Chauborn’s saliva collecting device because the vial with a headspace improves the quality of obtaining VOCs from the sample by isolating the sample in the vial to extract VOCs from the headspace yielding a consistent analyte concentration in the fluid [0024 Grady].   

With regard 2) Cui teaches using a chromatograph for analyzing VOCs [0031:  The VOCs in the samples were pre-concentrated, and the concentration time was 30 minutes. 228 GC-MS analysis: The extraction head was placed in the GC-MS injection port].  Cui further teaches where the chromatograph is a CD-1MS chromatographic column [0031: Chromatography Separation using a CD-1MS column, 1 μm × 60 m × 0.25 mm].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Cui’s choice of a CD-1MS chromatographic column as a chromatographic column for Chauborn’s chromatographic column because the CD-1MS column improves the quality of determining trace VOC markers with a capillary column that is thermally stable [Cui 0026].
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20090170100  
CHOW L et al.
Detecting gastric cancer comprises: (a) providing a sample; (b) providing a biomarker, which is an amino acid sequence  not VOCs 
CN 104634907 
YU, Ying-yan et al.
creening, gastric cancer detection marker of non-invasive detection, to solve the problem that the current clinical detection of tumour marker amino acid not VOCs
CN 105699514 
CUI, Da-xiang et al.
detecting gastric cancer associated metabolic markers of small molecules using high-performance liquid chromatography - mass spectrometry determination of gastric cancer patients and healthy individuals saliva samples metabolism of small molecules, and filter out the corresponding gastric cancer related metabolic markers 
CN 102495146  
ZHANG, Yi-xia et al.
f early-stage gastric cancer using compound fingerprint model, involves (a) separating and measuring mass/volume concentrations of trace amount of volatile organic compounds in metabolic products of gastric cancer cells by gas chromatography-mass spectrometry (GC-MS),


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856